Name: Commission Regulation (EC) No 2542/2001 of 21 December 2001 opening tariff quotas for the year 2002 for imports into the European Community of products originating in the Czech Republic, Slovakia, Romania, Hungary and Bulgaria
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32001R2542Commission Regulation (EC) No 2542/2001 of 21 December 2001 opening tariff quotas for the year 2002 for imports into the European Community of products originating in the Czech Republic, Slovakia, Romania, Hungary and Bulgaria Official Journal L 341 , 22/12/2001 P. 0082 - 0096Commission Regulation (EC) No 2542/2001of 21 December 2001opening tariff quotas for the year 2002 for imports into the European Community of products originating in the Czech Republic, Slovakia, Romania, Hungary and BulgariaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products,(1) as last amended by Commission Regulation (EC) No 2580/2000,(2) and in particular Article 7(2) thereof,Having regard to Council Decision 98/707/EC of 22 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(3), and in particular Articles 2 and 6 of that Protocol,Having regard to Council Decision 98/638/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(4), and in particular Articles 2 and 6 of that Protocol,Having regard to Council Decision 98/626/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements to the existing preferential regime(5), and in particular Articles 2 and 5 of that Protocol,Having regard to Council Decision 99/67/EC of 22 October 1998 relating to the conclusion of a protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(6), and in particular Articles 2 and 5 of that Protocol,Having regard to Council Decision 1999/278/EC of 9 March 1999 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and Bulgaria, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(7), and in particular Articles 2 and 5 of that Protocol,Whereas:(1) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Czech Republic, provides for the granting of annual tariff quotas for imports of products originating in the Czech Republic.(2) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Slovak Republic, provides for the granting of annual tariff quotas for imports of products originating in the Slovak Republic.(3) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with Romania, provides for the granting of annual tariff quotas for imports of products originating in Romania.(4) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Republic of Hungary, provides for the granting of annual tariff quotas for imports of products originating in Hungary.(5) Protocol 3 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with Bulgaria, provides for the granting of annual tariff quotas for imports of products originating in Bulgaria.(6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code,(8) as last amended by Regulation (EC) No 993/2001(9), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATIONArticle 1The annual quotas for products originating in the Czech Republic, Slovakia, Romania, Hungary and Bulgaria, set out in Annexes I II, III, IV and V respectively to this Regulation, are hereby opened from 1 January 2002 to 31 December 2002 under the conditions set out in the said Annexes.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 341, 16.12.1998, p. 1.(4) OJ L 306, 16.11.1998, p. 1.(5) OJ L 301, 11.11.1998, p. 1.(6) OJ L 28, 2.2.1999, p. 1.(7) OJ L 112, 24.4.1999, p. 1.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 141, 28.5.2001, p. 1.ANNEX ICZECH REPUBLIC>TABLE>ANNEX IISLOVAKIA>TABLE>ANNEX IIIROMANIA>TABLE>ANNEX IVHUNGARY>TABLE>>TABLE>ANNEX VBULGARIA>TABLE>